Hammond, J.
This was an action of contract for rent accrued under a lease under seal, and was brought by the original lessor *431against the assignee of the leasehold interest. The principles of law upon which the decision of the case turns are familiar and well settled.
The defendant being the assignee was liable by reason of privity of estate for the rent accruing during the time he was the owner of the leasehold interest. “ In such a case the liability of the original lessee does not depend upon privity of estate, for he has parted with his whole interest, but upon privity of contract, and continues during the whole term; while the liability of the assignee continues only during the term he holds the legal title to the leasehold estate under his assignment. When the privity of estate thus ceases, his liability to the lessor ceases. Farrington v. Kimball, 126 Mass. 313, and cases cited.” Endicott, J. in Mason v. Smith, 131 Mass. 510, 511.
The assignee may destroy the privity of estate by divesting himself of the leasehold estate by assignment; and he may do this for the express purpose of relieving himself from the burdens of .the lease. He may do this without giving notice to the lessor and, even when there is a covenant against assigning the lease, without the consent of the lessor, Paul v. Nurse, 8 B. & C. 486, at least when, as in this case, the assignment is made to the original lessee. McCormick v. Stowell, 138 Mass. 431. Nor is notice to the lessor of the re-assignment-necessary. Mason v. Smith, 131 Mass. 510.
Upon an application of these principles to the facts of the case it appears plain that the decision must be for the defendant. He held the leasehold interest from April 18,1893, to September 29, 1903, when by a re-assignment under seal he conveyed it back to Sheehy, the original lessee. He paid the rent to October 1. The next payment came due November 1. There was no privity of estate between him and the original lessee on the last named day or thereafter.
It is contended however by the plaintiff that the defendant was occupying the store after September 29 until November 3, 1903. Granting that to be so, the presumption on the agreed statement of facts is that he was occupying the premises as the tenant of Sheehy, the owner of the leasehold estate and the only person having the right to let them.
It is argued by the plaintiff that the facts do not show that *432Sheehy entered under the assignment. We cannot adopt that construction of the agreed statement of facts. But even if Sheehy had not entered, the result would be the same. The assignment was under seal and was delivered. In the absence of fraud the assignment under seal gives the assignee a title and possessory right. Walker v. Reeve, 3 Doug. 19. The case is materially different from Sanders v. Partridge, 108 Mass. 556, cited by tbe plaintiff.

Judgment affirmed.